Judgment Supreme Court, New York County (Budd G. Goodman, J., on dismissal motion; Arlene Silverman, J., at plea and sentence), rendered May 14, 2004, convicting defendant of attempted criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a term of ÍV2 to 3 years, unanimously affirmed.
*239Defendant’s claim that he was deprived of his right to testify before the grand jury, and his claim of ineffective assistance of counsel on the part of his former counsel, were forfeited by his guilty plea, which was entered on the advice of his subsequent counsel (see People v Williams, 291 AD2d 347 [2002], lv denied 98 NY2d 682 [2002]; People v Lewis, 268 AD2d 294 [2000], lv denied 94 NY2d 904 [2000]). Defendant’s arguments to the contrary are without merit. In any event, were we to find that defendant’s claims are not foreclosed, we would find no basis for reversal (see People v Wiggins, 89 NY2d 872, 873 [1996]). Concur—Saxe, J.P., Marlow, Nardelli, Gonzalez and Sweeny, JJ.